UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 13, 2012 Simplicity Bancorp, Inc. (Exact Name of Registrant as Specified in its charter) Maryland 001-34979 26-1500698 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91722 Address of principal executive offices (626) 339-9663 Registrant’s telephone number, including area code Kaiser Federal Financial Group, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 13, 2012, the amendment to change the Company’s name to Simplicity Bancorp, Inc. from Kaiser Federal Financial Group, Inc. was effective.In addition on the same day, the amendment to change the Bank’s name to Simplicity Bank from Kaiser Federal Bank was also effective. The shares of the Company’s common stock will continue to trade on the Nasdaq Global Select Market under the new trading symbol SMPL. A copy of the text of the Company’s Articles of Amendment is filed as Exhibit 3.1 hereto. Item 9.01 Financial Statements and Exhibits (d)Exhibit 3.1: Articles of Amendment to the Articles of Incorporation of the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIMPLICITY BANCORP, INC. DATE: November 13, 2012 By: /s/ Dustin Luton Dustin Luton President and Chief Executive Officer (Duly Authorized Representative)
